            Case 2:18-cv-00225-NDF Document 45 Filed 11/21/19 Page 1 of 8



Jeff S. Meyer, WSB No. 6-4280
Schwartz, Bon, Walker & Studer, LLC
141 S. Center St., Ste. 500
Casper WY 82601
307-235-6681 | Fax: (307) 234-5099
jmeyer@schwartzbon.com
Attorneys for Defendant


                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF WYOMING

RODNEY MIEARS and MARIAN                      )
MIEARS, husband and wife,                     )
                                              )
                       Plaintiffs,            )       Civil Action No.: 18-CV-225F
                                              )
vs.                                           )
                                              )
SYSCO MONTANA, INC.,                          )
                                              )
                       Defendant.             )


               ANSWER, AFFIRMATIVE DEFENSES, AND JURY DEMAND
                     OF DEFENDANT SYSCO MONTANA, INC.
                  TO PLAINTIFFS’ FIRST AMENDED COMPLAINT


       COMES NOW Sysco Montana, Inc (hereafter “Sysco”), by and through its attorneys

Schwartz, Bon, Walker & Studer, LLC and answers Plaintiffs’ First Amended Complaint as follows:

       1.       In response to Paragraph 1 of Plaintiffs’ First Amended Complaint, Sysco admits that

Plaintiffs are residents of Park County, Wyoming, and that Plaintiff Rodney Miears was injured in

the accident that is the subject of this action. Sysco denies the remaining allegations of this

paragraph of Plaintiffs’ First Amended Complaint.

       2.       Sysco admits the allegations contained in Paragraphs 2, 3, 12 and 19 of Plaintiffs’

First Amended Complaint.
             Case 2:18-cv-00225-NDF Document 45 Filed 11/21/19 Page 2 of 8



        3.       In response to Paragraph 4 of Plaintiffs’ First Amended Complaint, Sysco admits that

the tractor trailer combination being operated by its employee at the time of the accident weighed

44,000 pounds or more. Sysco also admits that operating a semi-tractor trailer combination in

interstate commerce requires training. Sysco denies the remaining allegations of Paragraph 4 of

Plaintiffs’ First Amended Complaint.

        4.       Paragraphs 5, 26, and 33 of Plaintiffs’ First Amended Complaint assert legal

conclusions related to duty and negligence and an answer from Sysco is therefore not required. To

the extent that these paragraphs assert allegations against Sysco, the allegations are denied.

        5.       In response to Paragraph 6 of Plaintiffs’ First Amended Complaint, this paragraph

appears to attempt to assert a fact that is not relevant and appears to attempt to assert legal

conclusions related to duty, and an answer from Sysco is therefore not required. To the extent that

this paragraph asserts allegations against Sysco, the allegations are denied.

        6.       In response to Paragraph 7 of Plaintiffs’ First Amended Complaint Sysco admits that

it is a food delivery company and that it uses tractor trailer combinations for the delivery products it

is contracted to deliver. Sysco admits that it employed approximately 100 drivers at the time of the

accident that is at issue. Sysco admits that its tractor trailers are in contact with other motorists and

pedestrians. Sysco denies the remaining allegations of this paragraph of Plaintiffs’ First Amended

Complaint.

        7.       In response to Paragraph 8 of Plaintiffs’ First Amended Complaint, Sysco admits that

on June 15, 2015, James Friede was an employee of Sysco, was operating a semi-tractor trailer

combination owned by Sysco and was in the course and scope of his employment.
             Case 2:18-cv-00225-NDF Document 45 Filed 11/21/19 Page 3 of 8



       8.        In response to Paragraph 9 of Plaintiffs’ First Amended Complaint, Sysco admits that

it is vicariously liable for the negligent conduct of its employees. Sysco denies any other allegations

against it that could be construed from this paragraph.

       9.        To the extent that Paragraphs 10, 17 and 18 of Plaintiff’s First Amended Complaint

assert allegations of negligence against Sysco, these allegations are denied. Sysco admits that it is

vicariously liable for the negligent conduct of its employees that occurs during the scope and course

of their employment. To the extent these paragraphs can be construed to assert that Sysco’s

employee was at fault for the accident at issue in this case, Sysco admits that its employee’s actions

caused the accident. Sysco denies that it was a cause of the accident or that it violated safe driving

practices.

       10.       Sysco denies the allegations contained in Paragraph 11 of Plaintiffs’ First Amended

Complaint asserting that James Friede was working for Sysco and that the accident happened on

June 14, 2015.

       11.       Sysco denies the allegations contained in the first Paragraph 13 of Plaintiffs’ First

Amended Complaint.

       12.       In response to allegations contained in the second Paragraph 13 of Plaintiffs’ First

Amended Complaint, Sysco admits that Friede testified at his deposition in September 2019 that he

was a distracted driver at the time of the accident. To the extent that this paragraph asserts

allegations against Sysco, the allegations are denied.

       13.       Sysco denies the allegations contained in Paragraphs 14, 15, 16, 22, 23, 30, 31, 34,

35, 38, 39, 41, 42, 43, 44 and 45 of Plaintiffs’ First Amended Complaint.

       14.       In response to Paragraph 20 of Plaintiffs’ First Amended Complaint, Sysco again

admits that on June 15, 2015, James Friede was an employee of Sysco working in the scope and
          Case 2:18-cv-00225-NDF Document 45 Filed 11/21/19 Page 4 of 8



course of his employment, and that Sysco is vicariously liable for the negligence of Mr. Friede under

the doctrine of Respondeat Superior for his negligent acts that occurred during the scope and course

of his employment. To the extent that this paragraph of Plaintiffs’ Complaint asserts that Sysco was

independently negligent or that Friede was acting on behalf of Sysco, the allegations are denied.

       15.     In response to Paragraphs 21 and 28 of Plaintiffs’ First Amended Complaint, Sysco

admits that Plaintiff Rodney Miears was injured as a result of the accident that is the subject matter

of Plaintiffs’ Complaint. Sysco denies that its negligence caused Plaintiffs’ alleged injuries and

damages, and Sysco reserves the right to contest the nature, extent and causation of injuries, and

damages at trial.

       16.     Paragraphs 24, 29, and 32 of Plaintiffs’ First Amended Complaint are restatements of

allegations previously made in the Complaint and an answer from Sysco is not required. To the

extent that these paragraphs assert allegations against Sysco, the allegations are denied.

       17.     In response to Paragraph 25 of Plaintiffs’ First Amended Complaint, Sysco denies

that it was negligent or that its negligence caused the accident, injuries, and/or damages at issue.

Sysco admits that James Friede was negligent and that his negligence caused the accident.

       18.     To the extent that Paragraph 27, and all of its sub-parts, of Plaintiffs’ First Amended

Complaint assert allegations of negligence directly against Sysco, the allegations are denied. To the

extent that Paragraph 27, and all of its sub-parts, of Plaintiffs’ First Amended Complaint assert

allegations that James Friede, Sysco’s employee was negligent, Sysco admits these allegations.

       19.     In response to Paragraph 36 of Plaintiffs’ First Amended Complaint, Sysco admits

that the Yellowstone Valley Inn was a stop that was assigned to Friede on June 15, 2015 that had not

previously been assigned to him, and that the route had more stops that day than previous routes to
          Case 2:18-cv-00225-NDF Document 45 Filed 11/21/19 Page 5 of 8



Cody, Wyoming that Friede had delivered. Sysco denies the remaining allegations of this paragraph

of Plaintiffs’ First Amended Complaint.

        20.     In response to Paragraph 37 of Plaintiffs’ First Amended Complaint, Sysco denies

that it had knowledge or was informed that Friede had complications on June 15, 2015 and was

allegedly behind schedule for his deliveries. Sysco denies any other statements contained in this

paragraph that could be construed as allegations against Sysco.

        21.     In response to Paragraph 40 of Plaintiff’s First Amended Complaint, Sysco admits

that it sets standards for its employees and expects its employees to meet the standards within the

applications of the law and regulations applicable to them. Sysco admits that it expects its

employees to perform the jobs that they are employed to perform within the laws, regulations, rules

and policies applicable to them. Sysco denies that it knew Friede was “off schedule” on June 15,

2015. Sysco denies that it encouraged or instructed Friede to violate any law, rule, regulation or

policy. Sysco denies any remaining allegations of this paragraph of Plaintiffs’ First Amended

Complaint that can be construed as allegations against Sysco.

        22.     Paragraph 46 of Plaintiffs’ First Amended Complaint continues to assert Plaintiffs’

demand for a six-person jury trial, and an answer to this paragraph is not required. Sysco further

states that, pursuant to Local Rule of Civil Procedure Rule 48.1, the number of jurors for a civil jury

trial to this Court is eight (8) jurors, and Sysco demands a trial to eight (8) jurors pursuant to this rule

and Rule 38 of the Federal Rules of Civil Procedure.

        23.     Plaintiffs’ Complaint asserts general allegations of negligence against Sysco

including that Sysco was negligent as a result of the negligent actions of its employee. Sysco denies

that it was negligent and denies that it acted recklessly, willfully or wantonly with regard to this

incident. To the extent that Plaintiffs have asserted that Sysco’s employee, James Friede was
            Case 2:18-cv-00225-NDF Document 45 Filed 11/21/19 Page 6 of 8



negligent, Sysco admits that its employee was at fault for the accident that is the subject of this

litigation and that no other party caused or contributed to the accident, including Plaintiff Rodney

Miears. Sysco reserves the right to contest the nature, scope and extent of some or all of Plaintiffs’

injuries or damages.

       24.      To the extent that Sysco has not specifically answered any other allegation asserted

against it in the Plaintiffs’ Complaint, those allegations are denied.

       WHEREFORE having answered Plaintiff’s Complaint, Sysco Montana, Inc., prays for a

dismissal and/or judgment in its favor for costs and expenses incurred, that Plaintiffs take nothing by

way of their Complaint, and for such other and further relief as the Court deems just and proper.

                                       AFFIRMATIVE DEFENSES

       A.       Plaintiffs’ damages, if any, were not caused in full by Sysco or Sysco’s employee,

and as such, any action or inaction of the answering Defendant was not the proximate cause of

producing the damages alleged by Plaintiff, if any.

       C.       Plaintiffs failed to mitigate their damages.

       D.       This answering Defendant breached no duty to the Plaintiff.

       E.       To the extent that Plaintiffs are asserting direct negligence claims against Sysco,

liability asserted against the answering Defendant on any theory of fault as defined by W.S. § 1-1-

109, and all other actors, parties and nonparties, including the Plaintiffs, must be assessed, evaluated

and if any proportioned to their respective fault. Pursuant W.S. § 1-1-109, the Plaintiffs’ recovery, if

any, must be reduced by the percentage of their fault, and the fault of other third-party actors.

       F.       Plaintiffs’ alleged injuries were proximately caused by the unforeseeable,

independent or intervening and/or superseding events beyond the control of the answering

Defendant.
          Case 2:18-cv-00225-NDF Document 45 Filed 11/21/19 Page 7 of 8



       G.      The Plaintiffs claims of direct negligence, if any, alleged against Sysco are barred by

law as a result of Sysco’s admission of its vicarious liability for the negligence of its employee.

       The answering Defendant reserves the right to amend its Answer and Affirmative

Defenses as the discovery of additional information warrants.

                                 DEMAND FOR JURY TRIAL

       The Defendant pursuant to Rule 38 of Federal Rule of Civil Procedure, hereby restates its

demand that this matter be tried to a jury of eight (8) persons.

       DATED this 21st day of November 2019.



                                                      ____________________________________
                                                      Jeff S. Meyer, WSB No. 6-4280
                                                      Schwartz, Bon, Walker & Studer, LLC
                                                      141 South Center, Suite 500
                                                      Casper WY 82601
                                                      307-235-6681 | Fax: (307) 234-5099
                                                      jmeyer@schwartzbon.com
                                                      Attorneys for Defendant
         Case 2:18-cv-00225-NDF Document 45 Filed 11/21/19 Page 8 of 8



                                 CERTIFICATE OF SERVICE

         This is to certify that on this 21st day of November 2019, I served a true and correct
copy of the above and foregoing via CM/ECF electronic filing upon counsel properly addressed
as follows:

       Laurence Stinson
       Scott Stinson
       Stinson Law Group, PC
       1421 Rumsey Ave.
       Cody, WY 82414
       laurence@stinsonlawyers.com

       Thomas Keegan
       Keegan, Krisjansons, & Miles, PC
       1233 Bleinstein Ave.
       Cody, WY 82414
       t.keegankkmattorneys.com

       Attorneys for Plaintiff


                                                    ____________________________________
                                                    Jeff S. Meyer
